COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER
Cause No. 01-12-00081-CR; Robert Whitfield, Appellant v. The State of Texas, Appellee

       On appeal from trial court case no. 9397-B, in the 87th Judicial District Court of
       Freestone County, Texas, Honorable Deborah Oakes Evans, presiding.

       This case was set for submission without oral argument on October 22, 2012. The Court
requests that the parties provide supplemental briefing in accordance with this order. See TEX. R.
APP. P. 38.7 (“A brief may be amended or supplemented whenever justice requires, on whatever
reasonable terms the court may prescribe.”).

       Robert Whitfield appeals from an order of the trial court entered pursuant to article 64.04
of the Texas Code of Criminal Procedure. It appears that this Court may lack jurisdiction to
consider Whitfield’s appeal of the order. See Holloway v. State, 360 S.W.3d 480, 490 (Tex.
Crim. App. 2012). Accordingly, the Court request additional briefing on the following issue:

       Under Holloway v. State, 360 S.W.3d 480 (Tex. Crim. App. 2012), whether this Court
       has jurisdiction to consider a convicted person’s appeal of an order containing an adverse
       finding made pursuant to TEX. CODE CRIM. PROC. ANN. art. 64.04.

       Whitfield’s supplemental brief is due on April 17, 2013. The State’s supplemental brief
is due May 1, 2013. The Court requests that supplemental briefing be no longer than 10 pages
and address only the issue identified in this order.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                       Acting for the Court

Panel consists of Justices Keyes, Massengale, and Brown.

Date: March 21, 2013